I dissent. The grounds for divorce and the terms upon which a decree may be granted are distinctly within the prerogative of the legislature. While, from the standpoint of public policy, we may well doubt the wisdom of Rem. Rev. Stat., § 988-1 [P.C. § 7507 a], it is not our function to repeal it. That, however, is the effect of the holding in this case. In its salient features, I can see no difference between this case and the cases of Stateex rel. Hansen v. Superior Court, 131 Wn. 13, 228 P. 702, and State ex rel. Cavitt v. Superior Court, 176 Wn. 528,30 P.2d 229. Surely, in the absence of a restraining order, it is no more contumacious to dispose of property which is the subject of litigation than it is to contract a bigamous marriage, not only in defiance of the court's decree, but also of positive law making the contract a criminal offense. *Page 121